Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2010-215311 (hereinafter “JP’311”) in view of Japanese Publication No. 2001-255807 (hereinafter “JP’807”) (both references cited in the 5/19/2020 IDS).
Regarding claim 1, Figs. 1-7 of JP’311 show a sheet conveying device (Fig. 1) comprising: 
a first duct (including 151A and 152A) disposed at a first side (left side) of a sheet conveyance passage (passage in Fig. 7) to face a first face (left face) of a sheet passing the sheet conveyance passage (passage in Fig. 7), the first duct (including 151A and 
a second duct (including 151B and 152B) disposed at a second side (right side in Fig. 7) of the sheet conveyance passage (passage in Fig. 7) to face a 10second face (right face), opposite the first face (left face), of the sheet passing the sheet conveyance passage (passage in Fig. 7), the second duct (including 151B and 152B) having a second air blowing port (unnumbered port on 151B in Fig. 7) through which air is blown toward the sheet conveyance passage (passage in Fig. 7); 
a switching member (70) disposed downstream from the first air blowing port (unnumbered port on 151A in Fig. 7) and the second air blowing port (unnumbered port on 151B in Fig. 7) in a sheet conveyance direction and configured to switch the sheet 15conveyance passage (passage in Fig. 7).  While JP’311 appears to show rollers between switching member (70) and the first and second blowing ports, JP’807 shows what appears to be an equally applicable roller arrangement with a single roller (19) between a switching member (22) and an air blowing port arrangement (including 13) to convey sheets from a fixing unit (1) to switching member (22).   Because both JP’311 and JP’807 teach equally applicable roller arrangements for conveying sheets from fixing units to switching members, it would have been obvious to one having ordinary skill in the art to substitute the single roller arrangement (i.e., no pair of rollers) between the switching member and each of the first air blowing port and the second air blowing port of JP’807 for the roller arrangement of JP’311, to achieve the predictable result of conveying sheets from the fixing unit to the switching member.  
JP’311 show that the switching member (70) is configured to rotate between a first position at which the sheet is guided to a first branch conveyance passage (R0) and a second position at which the sheet is guided to a second branch conveyance passage (R3), and 
wherein, at a position at which the first duct (including 151A and 152A) faces the second duct (including 151B and 152B) in the sheet conveyance passage (passage in Fig. 7), an edge of the switching member (70) is located further away than the first 25air blowing port (unnumbered port on 151A in Fig. 7) from the sheet conveyance passage (passage in Fig. 7) when the switching member (70) is at the first position and is located further away than the second air blowing port (unnumbered port on 151B in Fig. 7) from the sheet conveyance passage (passage in Fig. 7) when the switching member (70) is at the second position.  
Regarding claim 3, Figs. 1-7 of JP’311 show all of the limitations of this claim, except for the first position and the second position being adjustable.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make the first and second positions adjustable, since it has been held that the provision for adjustability, where needed, is not a patentable advance.  See, e.g., MPEP2144.04.   
Regarding claim 13, Fig. 1 of JP’311 shows an image forming apparatus comprising: 
an image forming device (including 13) configured to form an image on a sheet; and 
.  
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP’311 in view of JP’807 as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2014/0161481 (Udagawa) (hereinafter “Udagawa”).  With regard to claim 4, JP’311 in view of JP’807 show most of the limitations of this claim, but does not show recesses or ribs, as claimed.  
Udagawa shows that it is well-known in the art to provide a sheet conveying device (Fig. 1) with recesses (Fig. 6) of an edge of a switching member (101) and ribs (Fig. 3) of a first duct (104) are disposed in an alternate order in a sheet width direction when the switching member (101) is at a 35first position; and  39Client Ref. No. FN202000514wherein the recesses (Fig. 6) of the edge of the switching member (101) and ribs (Fig. 5) of a second duct (112) are disposed in an alternate order in the sheet width direction when the switching member (101) is at a second position.  Numbered paragraph [0055] of Udagawa teaches that this recess and rib arrangement allows air to flow between the first and second ducts (104 and 112) through switching member (101).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of JP’311 in view of JP’807 with a recess and rib arrangement to control air flow between the switching member and the first and second ducts, as taught by Udagawa.



s 5-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’311 in view of JP’807 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0232846 (Watanabe) (hereinafter “Watanabe”).  JP’311 in view of JP’807 teaches most of the limitations of claim 5 including air blowers, but does not show a sheet sensor or circuitry, as claimed.  
Watanabe shows that it is well-known in the art to provide a sheet conveying device (Fig. 1) with an air blower (including 23) configured to blow air to a first duct (21) and a second duct (22); a sheet sensor (S1) disposed upstream from the first duct (21) and the second duct (22) in the sheet conveyance direction and configured to detect a sheet in a sheet conveyance passage (passage in Fig. 6A); and circuitry (numbered paragraphs [0117] – [0129]) configured to cause the air blower (first airflow and second airflow) to start blowing air based on a detection 10result of the sheet sensor (S1).  Numbered paragraph [0010] of Watanabe teaches that this sensor and air blowing arrangement prevents jamming and folding of recording media.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of JP’311 in view of JP’807 with a sensor, blower and circuit arrangement for the purpose of preventing jamming and folding of recording media, as taught by Watanabe.
Regarding claim 6, Figs. 2-9B of Watanabe show another sheet sensor (S2) configured to detect the sheet in a sheet conveyance passage (passage in Fig. 6A), 15wherein the circuitry (numbered paragraphs [0117] – [0129]) is configured to cause the air blower (including 23) to stop blowing air after a given time from detection of the sheet by said another sheet sensor (S2).  Providing the apparatus of JP’311 in view of JP’807 and Udagawa with a sensor arrangement as shown in Figs. 2-9B of Watanabe (near a fixing unit), results in the other sheet sensor (S2) being disposed upstream from the switching member (70) of JP’311 in the sheet conveyance direction, as claimed.  
Regarding claim 7, numbered paragraphs [0117] – [0129] of Watanabe teach that the circuitry is configured to cause the air blower (including 23) to stop blowing air after a 20given time from detection of the sheet by the sheet sensor (S1).  
Regarding claim 8, numbered paragraphs [0117] – [0129] of Watanabe teach  circuitry configured to change an amount of air blown out from a first air blowing port according to a type of the sheet.  See, e.g., Fig. 10 of Watanabe.  
Regarding claim 9, numbered paragraphs [0117] – [0129] of Watanabe teach circuitry configured to change an amount of air blown out from a second air blowing port according to a type of the sheet.   See, e.g., Fig. 11 of Watanabe.
Regarding claim 12, Figs. 2-11 of Watanabe show an air blower (including 23) configured to blow air to a first duct (21) and a second duct (22);  
5a sheet sensor (S1) configured to detect the sheet in the sheet conveyance passage (passage in Fig. 6A); and circuitry (numbered paragraphs [0117] – [0129]) configured to cause the air blower (23) to stop blowing air after a given time from detection of the sheet by the sheet sensor (S1).  Providing the apparatus of JP’311 in view of JP’807 with a sensor arrangement as shown in Figs. 2-9B of Watanabe (near a fixing unit) results in the sheet sensor (S1) being disposed upstream from the switching member (70) of JP’311 in the sheet conveyance direction, as claimed.  
5.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP’311 in view of JP’807 as applied to claim 1 above, and further in view of JP’077”).  JP’311 in view of JP’807 teaches most of the limitations of claims 10 and 11 including air blowers, but does not show circuitry, as claimed.  
JP’077 teaches that it is well-known in the art to provide a sheet conveying device (Fig. 1) with circuitry configured to change an amount of air blown out from a first air blowing port (30) and/or a second air blowing port (31) according to whether a printing mode is a single-side printing or a duplex printing.  See, e.g., numbered paragraphs [0027] – [0038] of the machine translation of JP’077.  Numbered paragraph [0027] explains that controlling the amount of air controls the gloss of the sheets being conveyed.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of  JP’311 in view of JP’807 with circuitry to control air flow, for the purpose of controlling gloss on sheets being conveyed, as taught by JP’077.
6.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’311 in view of Udagawa.
Regarding claim 14, Figs. 1-7 of JP’311 show a15a sheet conveying device (Fig. 1) comprising: 
a first duct (including 151A and 152A) disposed at a first side (left side) of a sheet conveyance passage (passage in Fig. 7) to face a first face (left face) of a sheet passing the sheet conveyance passage (passage in Fig. 7), the first duct (including 151A and 152A) having a first air blowing port (unnumbered port on 151A in Fig. 7) through which air is blown toward the sheet conveyance passage (passage in Fig. 7); 

a switching member (70) disposed downstream from the first air blowing port (unnumbered port on 151A in Fig. 7) and the second air blowing port (unnumbered port on 151B in Fig. 7) in a sheet conveyance direction and configured to switch the sheet 25conveyance passage (passage in Fig. 7), but JP’311 does not show that switching member (70) is configured to switch a course of each of air blown out from the first air blowing port and air blown out from the second air blowing port, as claimed.  
Udagawa shows that it is well-known in the art to provide a switching member (101) between first and second ports (111 and 112) such that the switching member (101) is configured to switch a course of each of air handled by the first air blowing port and air handled by the second air blowing port.  Figure 2 shows that placement of the switching member (101) between the first and second ports (111 and 112) allows the length of the overall apparatus to be shortened.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the switching device (70) of JP’311 between the first and second ports and affect the air blown from the first and second ports, for the purpose of shortening the overall length of the sheet conveying device, as shown in Fig. 2 of Udagawa.
JP’311 show an image forming apparatus comprising: 
an image forming device (13) configured to form an image on a sheet; and  
30the sheet conveying device according to claim 14, configured to convey the sheet from the image forming device (13).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653